Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
FINAL DETAILED ACTION
1.	Applicant’s response filed on January 6, 2022 is acknowledged. Claims 4-6 and 14-16 have been canceled. Claims 1, 9, 11 and 17 have been amended.  Claims 1-2, 7-12, 17-21 and 23 are currently pending and under examination.
Objections Withdrawn
2.	In view of Applicant’s amendment to claim 4 (incorrectly written as claim 2), the objection for minor informalities is withdrawn.
Rejections Withdrawn
3.	In view of Applicant’s amendments, the rejection of claim(s) 1, 2, 4-6, 11, 12 and 14-17 under 35 U.S.C. 102(a)(1) as being anticipated by Paramsothy et al., Lancet, 2017; 389:1218-28 is withdrawn.
4.	In view of Applicant’s amendments, the rejection of claims 1, 2, 4-12, 14-21 and 23 under 35 U.S.C. 103 as being unpatentable over Collins et al., WO 00/42168; Published: 7/20/00, and further in view of Turkay et al. Clinics, 2010; 65(2):221-31 as evidenced by Van Assche, Gastroenterology & Hepatology, 2011; 7(6):396-398 is withdrawn.
Objections Maintained
Claim Objections
5.	The objection to claims 7-8 and 18-19 remain rejected for depending upon a rejected based claim. Appropriate correction is required.
Rejections Maintained
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

6.	The rejection of claim 1, 2, 9-12, 20, 21 and 23 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is maintained for the reasons set forth in the previous office action.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. The cancellation of claims 4-6 and 14-17 renders the rejection of said claims moot. 
	Applicant argues that:
	1) The Office alleges inter alia that the breath of claim 1 relies upon fecal markers comprising any protein secreted by an immune cell of a patient. Without acquiescing to the rejection but solely to advance prosecution, claim 1 has been amended to specify that the claimed method comprises administering to the patient a therapeutic composition comprising “a community of viable non-pathogenic fecal bacteria derived from a stool of a single healthy human donor” wherein the administering is based upon a level of a fecal marker of intestinal inflammation “selected from the group consisting of calprotectin, lactoferrin, M2-pyruvate kinase (M2-PK), neopterin, metalloproteinases, myeloperoxidases, and elastases.”  Claim 11 while different in scope has been amended to include similar elements. 
	Applicant’s arguments have been fully considered, but are deemed non-persuasive. 
Independent claim 1 is drawn to a method of providing a therapeutic dosing regimen to a patient with a gastrointestinal (GI) disorder in need thereof, the method comprising administering to the patient a therapeutic composition comprising a community of viable non-pathogenic fecal bacteria derived from a stool of a single healthy human donor, wherein the administration is based upon a level of a fecal marker of intestinal inflammation, wherein the fecal marker is selected from the group consisting of calprotectin, lactoferrin, M2-pyruvate kinase (M2-PK), neopterin, metalloproteinases, myeloperoxidases, and elastases.
With regard to Point 1, Applicant’s amendments are appreciated, however they do not obviate the rejection. The preamble of the claims are drawn to a method of providing a therapeutic dosing regimen to a patient with a GI disorder, but the claims as drafted do not describe the exact active step(s) to successfully create a therapeutic dosing regimen. The claimed method only recites in part ….administering to the patient a therapeutic composition comprising a community of viable non-pathogenic fecal bacteria derived from stool of a single healthy human donor, where the administration is based upon a level of a specific subset of fecal marker of intestinal inflammation.  Said steps do not bridge the gap or help to correlate them to an effective therapeutic dosing regimen.  More specifically, it is not clear what the therapeutic dosing regimen is or what measurement of the fecal marker is indicative of what regimen, once followed, will be effective for any GI disorder in a patient in need thereof. Even with the amendments, the claims do not recite the actual method steps to provide a therapeutic dosing regimen to a patient in need thereof.  Which levels of which proteins need to have what level within feces to correlate to which dosing regimen must be claimed. How often and how much of the therapeutic composition should be administered to be effective?   How does one optimize the dosing regimen based upon the administration of said composition?  How does the administration of a community of viable non-pathogenic fecal bacteria and the levels of a fecal marker help to create an effective dosing regimen? The invention has not been claimed in a way that describes the manner and process of making and using the invention.
As previously presented, to fulfill the written description requirements set forth under 35 USC § 112, first paragraph, the specification must contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise and exact terms as to fully describe the method as claimed. In the instant case, to fulfill the written description requirement, the representative method steps to be followed must be described and claimed. The preamble requires that the method provides a therapeutic dosing regimen….comprising the administration of viable non-pathogenic fecal bacteria. The method does not describe the exact active step(s) to successfully create a therapeutic dosing regimen. The claimed method only recites in part “….administering to the patient a therapeutic composition comprising viable non-pathogenic fecal bacteria based upon a level of a fecal marker of intestinal inflammation, wherein the fecal marker comprises a protein secreted by an immune cell of said patient”.  Said step does not bridge the gap or help to correlate them to an effective therapeutic dosing regimen.  More specifically, it is not clear what the therapeutic dosing regimen is or what measurement of the fecal marker is indicative of what regimen will be effective for any GI disorder in a patient in need thereof. The claims should recite the actual method steps to accomplish said task.  Which levels of which proteins need to have what level within feces correlating to which dosing regimen must be claimed. How often and how much of the therapeutic composition should be administered to be effective?   How does one optimize the dosing regimen based upon the administration of said composition?  How does the administration of any live non-pathogenic fecal bacteria optimize or help to create a dosing regimen? 
The description is extremely important to ensure the method functions as it is intended. The written description requirement may be satisfied through sufficient description of a representative number of species by actual reduction to practice, disclosure of drawings, or by disclosure of relevant identifying characteristics, for example, structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the Applicant was in possession of the claimed invention. Finally, University of California v. Eli Lilly and Co., 43 USPQ2d 1398, 1404. 1405 held that: ...To fulfill the written description requirement, a patent specification must describe an invention and does so in sufficient detail that one skilled in the art can clearly conclude that "the inventor invented the claimed invention." Lockwood v. American Airlines Inc. , 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (1997); In re Gosteli , 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989) (" [T]he description must clearly allow persons of ordinary skill in the art to recognize that [the inventor] invented what is claimed."). Thus, an applicant complies with the written description requirement "by describing the invention, with all its claimed limitations, not that which makes it obvious," and by using "such descriptive means as words, structures, figures, diagrams, formulas, etc., that set forth the claimed invention." Lockwood, 107 F.3d at 1572, 41 USPQ2datl966. Written description requirement must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the "written description" inquiry, whatever is now claimed. The Guidelines further state, "[f]or inventions in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus" (Id. at 1106); accordingly, it follows that an adequate written description of a genus cannot be achieved in the absence of a disclosure of at least one species within the genus. Therefore, absent a detailed and particular description the skilled artisan could not immediately recognize or distinguish members of the claimed method. Therefore, because the art is unpredictable, in accordance with the Guidelines, the description do not meet the written description requirements.
New Grounds of Rejection Necessitated by Amendment
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 1-2, 7-12, 17-21 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Sadowsky et al., US 2015/0374761 A1; Published: 12/31/15, and further in view of Beaumont et al., US 2011/0212104 A1; Published: 9/1/11, as evidenced by Van Assche, Gastroenterology & Hepatology, 2011; 7(6):396-398.
Independent claim 1 is drawn to a method of providing a therapeutic dosing regimen to a patient with a gastrointestinal (GI) disorder in need thereof, the method comprising administering to the patient a therapeutic composition comprising a community of viable non-pathogenic decal bacteria derived from a stool of a single healthy human donor, wherein the administering is based upon a level of a fecal marker of intestinal inflammation, wherein the fecal marker is selected from the group consisting of calprotectin, lactoferrin, M2-pyruvate kinase (M2-PK), neopterin, metalloproteinases, myeloperoxidases, and elastases.
Sadowsky et al., teach methods for using fecal microbiota in fecal microbial transplantation. Specifically, the claims of Sadowsky teaches the following:
45. A composition comprising a freeze-dried fecal extract, wherein said fecal extract is substantially odorless and comprises no greater than about 10% weight non-living material/weight biological material upon reconstitution with water.
55. The composition of claim 54, wherein composition is encapsulated in an capsule resistant to high acidity in the stomach, intestinal digestive enzymes, or both
59. The composition of claim 45, wherein said fecal extract comprises biological material representative of the biological material of fresh feces from a normal healthy human.
60. The composition of claim 45, wherein said composition comprises at least 5 different classes of bacteria selected from the group consisting of Actinobacteria, Bacteroidia, Bacilli, Clostridia, Erysipelotrichi, Alphaproteobacteria, Betaproteobacteria, Gammaproteobacteria, Mollicutes, and Verrucomicrobiae. 
61. The composition of claim 45, wherein said composition is capable of restoring a normal intestinal microbiota in a patient having one or more diseases selected from the group consisting of Clostridium difficile colitis, inflammatory bowel disease, ulcerative colitis, Crohn's disease, irritable bowel syndrome, enterohemorrhagic colitis, chronic diarrhea, chronic constipation, asthma, eczema, rheumatoid arthritis, systemic lupus erythematosis, multiple sclerosis, fibromyalgia, chronic fatigue syndrome, neurodegenerative disorders, eating disorders, and malnutrition.
The combination of claims 45, 55 and 59-61 of Sadowsky meet the limitation, in part, of claims 1-2, 9-12 and 23.
Sadowsky does not specifically teach a therapeutic dosing regimen or teach that the fecal composition is based upon the level of a marker of intestinal inflammation.
Beaumont et al., teaches inflammatory bowel disease biomarkers and related methods of treatment. Beaumont teaches that in one aspect, the invention provides sets of one, two or more biomarkers that can be used to assess the progression or disease state of IBD, and methods for use of the sets of biomarkers (see paragraph 0019). In one embodiment, the one, two or more biomarkers are selected from the group consisting of S100A8/A9 (calprotectin) and lactoferrin among others (see paragraph 0020; partially meeting the limitation of claim 1, 11, 17). Moreover, Beaumont et al. teach that in some embodiments, disease progression is tracked in subjects undergoing treatment for IBD, and compared with reference values to assess the efficacy of the treatment regimen (see paragraph 0038; meeting the limitation of claim 1, 11 (in part)).
Further, in various embodiments of the present invention, IBD is evaluated based on general inflammatory markers (see paragraph 0039; meeting the limitations of claim 1-2, 11-12). The present invention further provides a method of treatment comprising measuring the expression of one or more biomarkers of the present invention in a subject suffering from IBD at a first timepoint, administering a therapeutic agent, re-measuring the one or more biomarkers at a second timepoint, comparing the results of the first and second measurements, and optionally modifying the treatment regimen based on the comparison. In one embodiment, the first timepoint is prior to an administration of the therapeutic agent, and the second timepoint is after said administration of the therapeutic agent. In one embodiment, the first timepoint is prior to the administration of the therapeutic agent to the subject for the first time. In one embodiment, the dose (defined as the quantity of therapeutic agent administered at any one administration) is increased or decreased in response to the comparison. In another embodiment, the dosing interval (defined as the time between successive administrations) is increased or decreased in response to the comparison. Dosing interval is inversely related to dosing frequency (see paragraph 0040; partially meeting the limitation of claims 1, 7-8,, 11, 18-21).  Calprotectin has long been associated with intestinal inflammation, and has been proposed as a marker for IBD. According to literature, fecal calprotectin levels of over 50 .mu.g/g are regarded as a "positive" result, based on median fecal calprotectin levels of over 1700 .mu.g/g (e.g. 200-20.000 .mu.g) in IBD patients and 25 .mu.g/g normal healthy subjects. (see paragraph 0109; meeting the limitation of claim 20). In addition, normal plasma levels of calprotectin are 500-3000 ng/ml, so higher calprotectin levels would suggest IBD (see paragraph 0215).  Lastly, calprotectin may also serve as a useful marker to distinguish Crohn's disease from ulcerative colitis (see paragraph 0216). 
It would have been obvious before the effective filing date of the presently claimed invention to employ a means for measuring fecal markers, particularly those comprising calprotectin and lactoferrin as taught by Beaumont, to determine a therapeutic dosing regimen for the patient with a gastrointestinal disorder and in need thereof of Sadowsky with a reasonable expectation of success. 
This modification may be viewed as the combination of elements by known methods with predictable results because fecal markers, for instance, calprotectin and lactoferrin, are the most reliable biomarkers currently used to measure in clinical practice because there is a good correlation between fecal biomarkers and disease activity, both in children and adults since levels of these biomarkers are elevated in patients with active IBD as taught by Beaumont, which teaches that disease progression is tracked in subjects undergoing treatment for IBD, and compared with reference values to assess the efficacy of the treatment regimen, e.g. as a form of screening for therapeutically effective agents.  Additionally, measuring said biomarkers would be obvious to avoid the need for endoscopies in patients. Since fecal biomarkers have been studied both as a diagnostic tool and as a tool for monitoring response to therapy there is support that these biomarkers can predict disease relapse or announce a flare so careful monitoring of these markers would allow clinicians to instigate earlier treatment or further testing as appropriate (evidenced by Van Assche; page 397). 
As it pertains to claims 7, 8 and 18-21, it would be obvious to one of skill in the art to increase the dosage or create a dosing frequency based upon the patients fecal biomarker levels because an increase in said marker and the exact amount one is looking to see as it pertains to the biomarker level can be optimized as the prior art demonstrates that increased levels of said biomarker indicate a positive relationship with the severity of inflammation and thus would lead one of skill in the art to adjust the dosage regimen accordingly.   Additionally, fecal lactoferrin and calprotectin tests have higher sensitivity and specificity and wider availability. It is an easy, inexpensive, sensitive and specific method with which to evaluate IBD.  The limitations such as administration, dosing frequency  and amounts to be administered are being viewed as limitations of optimizing experimental parameters particularly in view of Beaumont, which teaches Beaumont et al. teach that in some embodiments, disease progression is tracked in subjects undergoing treatment for IBD, and compared with reference values to assess the efficacy of the treatment regimen (see paragraph 0038; meeting the limitation of claim 1, 11 (in part)).
In various embodiments of the present invention, IBD is evaluated based on general inflammatory markers (see paragraph 0039; meeting the limitations of claim 1-2, 11-12). The present invention further provides a method of treatment comprising measuring the expression of one or more biomarkers of the present invention in a subject suffering from IBD at a first timepoint, administering a therapeutic agent, re-measuring the one or more biomarkers at a second timepoint, comparing the results of the first and second measurements, and optionally modifying the treatment regimen based on the comparison. In one embodiment, the first timepoint is prior to an administration of the therapeutic agent, and the second timepoint is after said administration of the therapeutic agent. In one embodiment, the first timepoint is prior to the administration of the therapeutic agent to the subject for the first time. In one embodiment, the dose (defined as the quantity of therapeutic agent administered at any one administration) is increased or decreased in response to the comparison. In another embodiment, the dosing interval (defined as the time between successive administrations) is increased or decreased in response to the comparison, including total discontinuation of treatment. Dosing interval is inversely related to dosing frequency. Further, teaching that treatment comprising measuring the expression of one or more biomarkers of the present invention in a subject suffering from IBD at a first timepoint, administering a therapeutic agent, re-measuring the one or more biomarkers at a second timepoint, comparing the results of the first and second measurements, and optionally modifying the treatment regimen based on the comparison. In one embodiment, the first timepoint is prior to an administration of the therapeutic agent, and the second timepoint is after said administration of the therapeutic agent. In one embodiment, the first timepoint is prior to the administration of the therapeutic agent to the subject for the first time. In one embodiment, the dose (defined as the quantity of therapeutic agent administered at any one administration) is increased or decreased in response to the comparison. In another embodiment, the dosing interval (defined as the time between successive administrations) is increased or decreased in response to the comparison, including total discontinuation of treatment. Dosing interval is inversely related to dosing frequency. 
The known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art. See the recent Board decision Ex parte Smith,--USPQ2d--, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396). 
Accordingly, the subject matter of the pending claims would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the presently claimed invention, absent evidence to the contrary.

8.	Claims 1-2, 7-12, 17-21 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Santiago et al., US 2020/0368295 A1; Filed: 8/7/17, and further in view of Beaumont et al., US 2011/0212104 A1; Published: 9/1/11 as evidenced by Van Assche, Gastroenterology & Hepatology, 2011; 7(6):396-398.
Independent claim 1 is drawn to a method of providing a therapeutic dosing regimen to a patient with a gastrointestinal (GI) disorder in need thereof, the method comprising administering to the patient a therapeutic composition comprising a community of viable non-pathogenic decal bacteria derived from a stool of a single healthy human donor, wherein the administering is based upon a level of a fecal marker of intestinal inflammation, wherein the fecal marker is selected from the group consisting of calprotectin, lactoferrin, M2-pyruvate kinase (M2-PK), neopterin, metalloproteinases, myeloperoxidases, and elastases.
Santiago teaches compositions and methods for maintaining and restoring a healthy gut barrier. In some embodiments bacterial strains for a bacterial mixture are indirectly obtained from human feces and/or are obtained independent of human feces. When indirectly obtained, bacterial strains from human feces are cultured and the bacteria are expanded and then isolated and/or purified. Alternately, a plurality of isolated/purified bacteria can be combined into a defined bacterial mixture comprising only bacterial strains indirectly obtained from human feces or obtained independent of human feces (see paragraph 0050; partially meeting the limitation of claim 1, 11).
Moreover, Santiago teaches that human feces are obtained from screened, qualified donors (see paragraph 0051). A qualified donor provides feces having a full complement of functional microorganisms found in feces of one or more healthy humans (see paragraph 0052). Moreover, in some embodiments, the mixtures of bacterial strains treat or prevent an IBD or related disease including, but not limited to, Crohn's disease, ulcerative colitis, collagenous colitis, lymphocytic colitis, diversion colitis, Behcet's disease, intermediate colitis, short bowel syndrome, ulcerative proctitis, pouchitis, proctosigmoiditis, left-sided colitis, pancolitis, and fulminant colitis (see paragraph 0142; partially meeting the limitation of claim 1-2, 11-12).  In one embodiment, delayed-release coating is used and includes an enteric agent that is substantially stable in acidic environments and substantially unstable in near neutral to alkaline environments. In an embodiment, the delayed-release coating contains an enteric agent that is substantially stable in gastric fluid (see paragraph 0193; meeting the limitation of claims 9). Lastly, Santiago teaches that in various embodiments, the dose of the bacterial strains comprises at least 1.times.10.sup.4, 1.times.10.sup.5, 1.times.10.sup.6, 1.times.10.sup.7, 1.times.10.sup.8, 1.times.10.sup.9, 1.times.10.sup.10, 1.times.10.sup.11 or greater than 1.times.10.sup.11 colony forming units (CFUs) or bacteria (e.g., germinable bacterial spores) (paragraph 0226; meeting the limitation of claim 10, 23).
Santiago et al. does not specifically teach a therapeutic dosing regimen or teach that the fecal composition is based upon the level of a marker of intestinal inflammation.
Beaumont et al., teaches inflammatory bowel disease biomarkers and related methods of treatment. Beaumont teaches that in one aspect, the invention provides sets of one, two or more biomarkers that can be used to assess the progression or disease state of IBD, and methods for use of the sets of biomarkers (see paragraph 0019). In one embodiment, the one, two or more biomarkers are selected from the group consisting of S100A8/A9 (calprotectin) and lactoferrin among others (see paragraph 0020; partially meeting the limitation of claim 1, 11, 17). Moreover, Beaumont et al. teach that in some embodiments, disease progression is tracked in subjects undergoing treatment for IBD, and compared with reference values to assess the efficacy of the treatment regimen (see paragraph 0038; meeting the limitation of claim 1, 11 (in part)).
Further, in various embodiments of the present invention, IBD is evaluated based on general inflammatory markers (see paragraph 0039; meeting the limitations of claim 1-2, 11-12). The present invention further provides a method of treatment comprising measuring the expression of one or more biomarkers of the present invention in a subject suffering from IBD at a first timepoint, administering a therapeutic agent, re-measuring the one or more biomarkers at a second timepoint, comparing the results of the first and second measurements, and optionally modifying the treatment regimen based on the comparison. In one embodiment, the first timepoint is prior to an administration of the therapeutic agent, and the second timepoint is after said administration of the therapeutic agent. In one embodiment, the first timepoint is prior to the administration of the therapeutic agent to the subject for the first time. In one embodiment, the dose (defined as the quantity of therapeutic agent administered at any one administration) is increased or decreased in response to the comparison. In another embodiment, the dosing interval (defined as the time between successive administrations) is increased or decreased in response to the comparison. Dosing interval is inversely related to dosing frequency (see paragraph 0040; partially meeting the limitation of claims 1, 7-8,, 11, 18-21).  Calprotectin has long been associated with intestinal inflammation, and has been proposed as a marker for IBD. According to literature, fecal calprotectin levels of over 50 .mu.g/g are regarded as a "positive" result, based on median fecal calprotectin levels of over 1700 .mu.g/g (e.g. 200-20.000 .mu.g) in IBD patients and 25 .mu.g/g normal healthy subjects. (see paragraph 0109; meeting the limitation of claim 20). In addition, normal plasma levels of calprotectin are 500-3000 ng/ml, so higher calprotectin levels would suggest IBD (see paragraph 0215).  Lastly, calprotectin may also serve as a useful marker to distinguish Crohn's disease from ulcerative colitis (see paragraph 0216). 
It would have been obvious before the effective filing date of the presently claimed invention to employ a means for measuring fecal markers, particularly those comprising calprotectin and lactoferrin as taught by Beaumont, to determine a therapeutic dosing regimen for the patient with a gastrointestinal disorder and in need thereof of Sadowsky with a reasonable expectation of success. 
This modification may be viewed as the combination of elements by known methods with predictable results because fecal markers, for instance, calprotectin and lactoferrin, are the most reliable biomarkers currently used to measure in clinical practice because there is a good correlation between fecal biomarkers and disease activity, both in children and adults since levels of these biomarkers are elevated in patients with active IBD as taught by Beaumont, which teaches that disease progression is tracked in subjects undergoing treatment for IBD, and compared with reference values to assess the efficacy of the treatment regimen, e.g. as a form of screening for therapeutically effective agents.  Additionally, measuring said biomarkers would be obvious to avoid the need for endoscopies in patients. Since fecal biomarkers have been studied both as a diagnostic tool and as a tool for monitoring response to therapy there is support that these biomarkers can predict disease relapse or announce a flare so careful monitoring of these markers would allow clinicians to instigate earlier treatment or further testing as appropriate (evidenced by Van Assche; page 397). 
As it pertains to claims 7, 8 and 18-21, it would be obvious to one of skill in the art to increase the dosage or create a dosing frequency based upon the patients fecal biomarker levels because an increase in said marker and the exact amount one is looking to see as it pertains to the biomarker level can be optimized as the prior art demonstrates that increased levels of said biomarker indicate a positive relationship with the severity of inflammation and thus would lead one of skill in the art to adjust the dosage regimen accordingly.   Additionally, fecal lactoferrin and calprotectin tests have higher sensitivity and specificity and wider availability. It is an easy, inexpensive, sensitive and specific method with which to evaluate IBD.  The limitations such as administration, dosing frequency  and amounts to be administered are being viewed as limitations of optimizing experimental parameters particularly in view of Beaumont, which teaches Beaumont et al. teach that in some embodiments, disease progression is tracked in subjects undergoing treatment for IBD, and compared with reference values to assess the efficacy of the treatment regimen (see paragraph 0038; meeting the limitation of claim 1, 11 (in part)).
In various embodiments of the present invention, IBD is evaluated based on general inflammatory markers (see paragraph 0039; meeting the limitations of claim 1-2, 11-12). The present invention further provides a method of treatment comprising measuring the expression of one or more biomarkers of the present invention in a subject suffering from IBD at a first timepoint, administering a therapeutic agent, re-measuring the one or more biomarkers at a second timepoint, comparing the results of the first and second measurements, and optionally modifying the treatment regimen based on the comparison. In one embodiment, the first timepoint is prior to an administration of the therapeutic agent, and the second timepoint is after said administration of the therapeutic agent. In one embodiment, the first timepoint is prior to the administration of the therapeutic agent to the subject for the first time. In one embodiment, the dose (defined as the quantity of therapeutic agent administered at any one administration) is increased or decreased in response to the comparison. In another embodiment, the dosing interval (defined as the time between successive administrations) is increased or decreased in response to the comparison, including total discontinuation of treatment. Dosing interval is inversely related to dosing frequency. Further, teaching that treatment comprising measuring the expression of one or more biomarkers of the present invention in a subject suffering from IBD at a first timepoint, administering a therapeutic agent, re-measuring the one or more biomarkers at a second timepoint, comparing the results of the first and second measurements, and optionally modifying the treatment regimen based on the comparison. In one embodiment, the first timepoint is prior to an administration of the therapeutic agent, and the second timepoint is after said administration of the therapeutic agent. In one embodiment, the first timepoint is prior to the administration of the therapeutic agent to the subject for the first time. In one embodiment, the dose (defined as the quantity of therapeutic agent administered at any one administration) is increased or decreased in response to the comparison. In another embodiment, the dosing interval (defined as the time between successive administrations) is increased or decreased in response to the comparison, including total discontinuation of treatment. Dosing interval is inversely related to dosing frequency. 
The known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art. See the recent Board decision Ex parte Smith,--USPQ2d--, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396). 
Accordingly, the subject matter of the pending claims would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the presently claimed invention, absent evidence to the contrary.
Conclusion
9.	No claim is allowed.

10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hanaway US 8,541,180.

11.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAKIA J JACKSON-TONGUE whose telephone number is (571)272-2921.  The examiner can normally be reached on Monday-Friday 930AM-530PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary B Nickol can be reached on 571-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAKIA J JACKSON-TONGUE/Examiner, Art Unit 1645                                                                                                                                                                                                        April 27, 2022
/GARY B NICKOL/Supervisory Patent Examiner, Art Unit 1645